 
 
I 
111th CONGRESS
1st Session
H. R. 3313 
IN THE HOUSE OF REPRESENTATIVES 
 
July 23, 2009 
Mr. Schauer (for himself, Mr. Levin, Mr. Dingell, Mr. Peters, Ms. Kilpatrick of Michigan, Mr. Kildee, and Mr. Conyers) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To modify and waive certain requirements under title 23, United States Code, to assist States with a high unemployment rate in carrying out Federal-aid highway construction projects, and for other purposes. 
 
 
1.Federal share payable 
(a)Interstate system projectsWith respect to an eligible State during fiscal years 2011 and 2012, section 120(a) of title 23, United States Code, shall be applied by substituting 95 percent for 90 percent. 
(b)Other projectsWith respect to an eligible State during fiscal years 2011 and 2012, sections 120(b)(1) and 120(b)(2) of title 23, United States Code, shall be applied by substituting 85 percent for 80 percent.   
2.Credit for non-Federal share 
(a)In generalWith respect to an eligible State during fiscal years 2011 and 2012, the requirement under section 120(j)(1)(A) that toll revenues, to be eligible for use as a credit, be generated and used by public, quasi-public, and private agencies to build, improve, or maintain highways, bridges, or tunnels that serve the public purpose of interstate commerce shall not apply. 
(b)Maintenance of effortWith respect to an eligible State during fiscal years 2011 and 2012, requirements under section 120(j)(2), United States Code, shall not apply. 
(c)Use of tolls previously not eligibleWith respect to an eligible State, tolls generated during fiscal years 2005 through 2010 and not eligible as a credit under section 120(j) of title 23, United States Code, during such fiscal years due to a requirement under such section shall be eligible for use as a credit under such section during fiscal year 2011 or fiscal year 2012. 
3.Eligible state definedIn this Act, the term eligible State means a State with an unemployment rate, as determined by the Secretary of Transportation, equal to or exceeding 11 percent at any time during fiscal years 2009 and 2010.  
 
